            Case 1:18-cv-03694-ER Document 80 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STULZ AIR TECHNOLOGY SYSTEMS, INC,
                               Plaintiff,
                                                                          ORDER
                       – against –
                                                                     18 Civ. 3694 (ER)
GEORGE J. FIGLIOLIA, et al.,

                               Defendants.


Ramos, D.J.:

         The Court is in receipt of Plaintiff’s letter dated November 5, 2020 regarding its intended

summary judgment motion, and Defendants’ letter dated November 20, 2020 in response. Docs.

76, 79. The court hereby sets the following briefing schedule for the parties’ motion(s) for

summary judgment:

   •     December 23, 2020: Plaintiff’s Motion for Summary Judgment is due. If Defendants
         choose to cross-move for summary judgment, they must also do so by this date.

   •     January 25, 2021: Defendants’ Opposition to Plaintiffs’ Motion for Summary
         Judgment is due. If Defendants cross-move for summary judgment, Plaintiff’s
         Opposition to that motion must be submitted by this date.

   •     February 8, 2021:     The parties’ reply briefs, if any, must be submitted by this date.


IT IS SO ORDERED.

Dated:    November 23, 2020
          New York, New York

                                                                    Edgardo Ramos, U.S.D.J.
